     2:19-cv-01381-RMG         Date Filed 12/29/20      Entry Number 81        Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Truauto MC, LLC and                       )             Civil Action No. 2:19-cv-1381-RMG
TDMC Property Holdings, LLC,              )
                                          )
                      Plaintiffs,         )
                                          )
       v.                                 )                   ORDER AND OPINION
                                          )
Textron Specialized Vehicles, Inc., White )
River Marine Group, LLC, and Wells Fargo )
Commercial Finance, LLC,                  )
                                          )
                     Defendants.          )
____________________________________)

         Before the Court is Defendant Textron Specialized Vehicles, Inc.’s motion to dismiss

Plaintiffs’ Second Amended Complaint (Dkt. No. 64) and Plaintiffs’ motion for leave to amend

the Second Amended Complaint (Dkt. No. 73). For the reasons set forth below, the Court grants

in part and denies in part Defendant’s motion to dismiss and denies Plaintiffs’ motion for leave to

amend.

    I.      Background

         Plaintiffs are companies that do business in Berkeley County, South Carolina. (Dkt. No.

49 ¶¶ 1-2). 1 Doug McElveen and Todd Smith own both businesses. (Id. ¶ 11). Around November

15, 2018, McElveen and Smith had a discussion with Cohen Gaskins, the owner of Sportsman

Truck & Auto Sales, LLC (“Sportsman”), an E-Z-GO Authorized Dealership and Franchise. (Id.).

McElveen and Smith expressed their interest in purchasing Sportsman’s building and their

becoming an E-Z-GO authorized dealer and franchise owner. (Id.).           E-Z-GO is owned by



1
   On a motion to dismiss, the Court is obligated to assume the truth of the facts alleged in the
complaint and to view all allegations in a light most favorable to the Plaintiffs as the nonmoving
parties.
                                                1
     2:19-cv-01381-RMG          Date Filed 12/29/20       Entry Number 81        Page 2 of 16




Defendant Textron Specialized Vehicles, Inc. (“TSV”) and manufactures golf carts. (Id. ¶ 12).

Gaskins advised Smith and McElveen that they needed to be in touch with E-Z-GO during the

course of the real estate purchase and the transfer and assumption of the inventory and franchise.

(Id. ¶ 13). Around November 21, 2018, Smith texted John Creech, an E-Z-GO representative, to

introduce himself and sent Creech a business plan Smith had created. (Id. ¶ 16). Around November

28, 2018, Creech travelled to South Carolina to meet and have dinner with Smith and to discuss

the business plan “and the future goals TruAuto had as an authorized E-Z-Go dealer and franchise.”

(Id. ¶ 18). Discussions continued November 29th, 2018, and Creech advised Smith that all E-Z-

GO Dealers finance their franchise floorplans with Wells Fargo. (Id. ¶ 19).

       Around November 30, 2018, Smith finalized the details of the Sportsman purchase with

Gaskins. (Id. ¶ 20). Around December 3, 2018, Smith confirmed to Creech that the paperwork for

E-Z-GO was started and “requested an update on obtaining financing paperwork from Wells

Fargo. Creech advised that ‘the credit [application] gets the ball rolling with them.’” (Id. ¶ 21).

Around December 10, 2018, Smith texted Creech, informing him the Sportsman Buy-Sell

Agreement was “completed” and Creech responded that he would “get it rolling” and process the

paperwork. (Id. ¶ 22). From December 11 through December 14, 2018, Smith turned over a series

of documents and forms to E-Z-GO, including, but not limited to, personal financial information,

business plans, and applications to obtain authorization as a dealer. (Id. ¶ 23). Around December

14, 2018, Smith informed Creech he was “starting construction in two weeks,” presumably at

Sportsman, and asked if Creech saw any issues with the paperwork, to which Creech responded

“No, I don’t but it just has internal process [sic] and then goes to the bank (Wells Fargo). I’ll have

a better timeline next week . . . .” (Id. ¶ 24). Around December 20, 2018, Creech told Smith that

TruAuto was approved to be an E-Z-GO Diamond dealer and that he should “expect an email from



                                                  2
     2:19-cv-01381-RMG            Date Filed 12/29/20   Entry Number 81        Page 3 of 16




Wells Fargo very soon with the required paperwork.” (Id. ¶ 25). Subsequently, Plaintiffs began to

work with Wells Fargo to complete the online Wells Fargo Commercial Distribution Finance

application. (Id. ¶¶ 27-29). Around January 15, 2019, Plaintiffs submitted a Confidential Credit

Application to TSV. (Id. ¶ 31).

       Around January 17, 2019, Smith texted Creech and expressed his concern because Smith

had heard through a friend that White River Marine Group, LLC (“White River”) merged with

TSV. (Id. ¶ 32). Creech responded to Smith that “all is good and can explain . . . there has been

some changes and I’ve been moved to another sales role in the company. We need to have another

conference call with your new rep Jeremy.” (Id.). On January 18, 2019, Jeremy Crane, Plaintiffs’

new representative at E-Z-GO, stated “everything was fine with Smith’s dealership and not to

worry.” (Id. ¶ 33). During this time, Plaintiffs continued to work on their application with Wells

Fargo, and Plaintiffs and Wells Fargo discussed the “two closings that needed to take place,”

namely the “Real Estate Closing — ‘acquisition of the land and facilities’ and . . . the Floor Plan

Assumption — ‘the purchase of the inventory, franchise rights, parts & accessories, and equipment

by the new business entity/borrower.’” (Id. ¶¶ 35-37). Because the Sportsman closing was

approaching, and in order to speed up the process, Plaintiffs agreed to decrease their credit line

application with Wells Fargo from $1,100,000.00 to $950,000.00. (Id. ¶ 36). Around January 29,

2019, Wells Fargo indicated to Plaintiffs that “we are approving the loan today with conditions

(legal paperwork) . . . [TSV] will be notified that a $950,000 credit line has been approved.” (Id.

¶ 39). Around January 30, 2019, Wells Fargo requested additional information from Plaintiffs to

finish preparing the loan and finance agreement. (Id. ¶ 40).

       Around January 31, 2019, “Smith got a call from one of his friends,” indicating that

executives from White River had offered Smith’s friend “the territory rights to sell Tracker carts



                                                 3
     2:19-cv-01381-RMG          Date Filed 12/29/20      Entry Number 81        Page 4 of 16




because E-Z-Go [sic] is going away.” (Id. ¶ 42). Smith told Creech, and Creech responded that

“[Creech] spoke with Crane and he did not think that was the case” and would “get answers from

the top.” (Id.). On February 4, 2019, Smith reached out to Creech again and asked for updates.

(Id. ¶ 44). Creech responded, “[Crane’s] boss said he was on top of it Friday and would let us

know.” (Id.). Smith “followed up again later that night” with both Creech and Crane but neither

responded. (Id.). On February 5, 2019, a day before closing, Smith texted Creech that the “deal

was starting to be very sketchy.” (Dkt. No. 49-1 at 39). Smith continued to reach out to Creech

and Creech responded, on February 6, 2019, that “Jeremy was working it this morning with his

boss. They’ll have you something today. I’m letting Jeremy handle since I’ve been moved. I’ve

done all I can at this point my friend.” (Id. at 40). Around February 6, 2019, Plaintiffs executed

the Real Estate Agreement and Transfer and Assumption of Floor Plan with Sportsman, whereby

Plaintiffs bought, inter alia, Sportsman’s E-Z-GO franchise and the associated real estate and floor

plan. (Dkt. No. 49 ¶ 49). Around February 18, 2019, TSV contacted Plaintiffs “regarding the

buyout” of Sportsman and offered to send new branding stickers for the golf cart inventory

purchased by Plaintiffs. (Id. ¶ 52). That same day, TSV sent Plaintiffs a Dealer Agreement. (Id. ¶

53). On February 19, 2019, TSV voided the agreement. (Id. ¶ 54). Plaintiffs continued to work

with Wells Fargo on financing. (Id. ¶ 51). Around February 28, 2019, a Wells Fargo employee

visited TruAuto “requesting to take a floor plan inventory for Sportsman.” (Id. ¶ 58). Plaintiffs

explained “Sportsman no longer owned the building or the inventory,” and on March 8, 2019,

Gaskins received a letter from Wells Fargo demanding payment in full for the floorplan. (Id. ¶¶

58, 61).




                                                 4
     2:19-cv-01381-RMG           Date Filed 12/29/20      Entry Number 81       Page 5 of 16




    II.      Procedural History

          Plaintiffs filed this action on April 2, 2019 in the Berkeley County Court of Common Pleas

against Textron, Inc., White River, and Wells Fargo Commercial Finance, LLC. (Dkt. No. 1-1).

Textron, Inc. and White River removed this action on May 10, 2019. (Dkt. No. 1). On September

25, 2019, Plaintiffs filed a First Amended Complaint (the “FAC”), substituting Textron, Inc. with

TSV. (Dkt. No. 21). On October 18, 2019, TSV and White River moved to dismiss the FAC. 2

(Dkt. Nos. 26 and 27). On January 28, 2020, the Court granted both parties’ motions in full. (Dkt.

No. 40). On February 13, 2020, Plaintiffs filed a motion for reconsideration, (Dkt. No. 44), which

the Court denied, (Dkt. No. 45). On February 28, 2020, Plaintiffs filed a motion to amend the

FAC, (Dkt. No. 49), which the Court granted, (Dkt. No. 62).

          In their Second Amended Complaint (the “SAC”) Plaintiffs assert, against TSV 3, claims

for breach of contract, fraud and misrepresentation, constructive fraud, negligence, negligent

misrepresentation, promissory estoppel, and violation of the South Carolina Unfair Trade Practices

Act (“SCUPTA”).

          On October 5, 2020, TSV moved to dismiss the SAC in its entirety. (Dkt. No. 64). On

October 29, 2020, Plaintiffs filed a response in opposition, (Dkt. No. 70), to which TSV filed a

reply on November 5, 2020, (Dkt. No. 71).




2
 In the FAC, against TSV and White River, Plaintiffs brought claims for breach of contract, fraud
and misrepresentation, constructive fraud, breach of contract accompanied by a fraudulent act,
breach of fiduciary duty, interference with a contractual relationship, negligence, negligent
misrepresentation, promissory estoppel, South Carolina Unfair Trade Practices Act violation, and
Business Opportunity Sales Act violation.
3
  While White River is listed as a defendant in the SAC’s caption, Plaintiffs do not assert any
causes of action against White River, (Dkt. No. 49), nor in-fact pursue any claims against White
River, see (Dkt. No. 70). Therefore, White River is dismissed as a party defendant.
                                                  5
       2:19-cv-01381-RMG             Date Filed 12/29/20      Entry Number 81       Page 6 of 16




             On November 16, 2020, Plaintiffs filed a motion for leave of the Court to amend the SAC.

(Dkt. No. 73). The proposed Third Amended Complaint is identical to the SAC except that it adds

a cause of action against TSV for violation of the South Carolina Dealers Act (the “Dealers Act”),

S.C. Code §56-15-40. TSV opposes Plaintiffs’ motion. (Dkt. No. 74).

             The parties’ motions are fully briefed and ripe for disposition.

      III.      Legal Standards

                a. Fed. R. Civ. P. 12(b)(6)

             Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” Such a motion tests the

legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the merits

of the claim, or the applicability of defenses. . . . Our inquiry then is limited to whether the

allegations constitute ‘a short and plain statement of the claim showing that the pleader is entitled

to relief.’” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (citations

omitted). In a Rule 12(b)(6) motion, the Court is obligated to “assume the truth of all facts alleged

in the complaint and the existence of any fact that can be proved, consistent with the complaint’s

allegations.” Eastern Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship., 213 F.3d 175, 180 (4th Cir.

2000). However, while the Court must accept the facts in a light most favorable to the non-moving

party, it “need not accept as true unwarranted inferences, unreasonable conclusions, or arguments.”

Id.

             To survive a motion to dismiss, the complaint must state “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although

the requirement of plausibility does not impose a probability requirement at this stage, the

complaint must show more than a “sheer possibility that a defendant has acted unlawfully.”



                                                       6
     2:19-cv-01381-RMG           Date Filed 12/29/20       Entry Number 81         Page 7 of 16




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint has “facial plausibility” where the

pleading “allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

            b. Fed. R. Civ. P. 9(b)

        A plaintiff alleging fraud is held to a higher standard and “must state with particularity the

circumstances” constituting the fraud. Fed. R. Civ. P. 9(b). The circumstances of the fraud are

“the time, place, and contents of the false representations, as well as the identity of the person

making the misrepresentations and what he obtained thereby.” Weidman v. Exxon Mobil Corp.,

776 F.3d 214, 219 (4th Cir. 2015) (internal quotation marks omitted). “Malice, intent, knowledge,

and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). The

second sentence of Rule 9 “allows conclusory allegations of a defendant’s knowledge as to the

true facts and of defendant’s intent to deceive.” Harrison v. Westinghouse Savannah River Co.,

176 F.3d 776, 784 (4th Cir. 1999).

            c. Fed. R. Civ. P. 15

        Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, after the time has passed

to amend a pleading as a matter of course, “a party may amend its pleading only with the opposing

party's written consent or the court's leave. The court should freely give leave when justice so

requires.” Rule 15(a) is a “liberal rule [that] gives effect to the federal policy in favor of resolving

cases on their merits instead of disposing of them on technicalities.” Laber v. Harvey, 438 F.3d

404, 426 (4th Cir. 2006) (en banc). However, “[m]otions to amend are committed to the discretion

of the trial court.” Keller v. Prince George's Cty., 923 F.2d 30, 33 (4th Cir. 1991). Specifically,

the “district court may deny a motion to amend when the amendment would be prejudicial to the




                                                   7
     2:19-cv-01381-RMG            Date Filed 12/29/20       Entry Number 81        Page 8 of 16




opposing party, the moving party has acted in bad faith, or the amendment would be futile.” Equal

Rights Ctr. v. Niles Bolton Assoc., 602 F.3d 597, 602-03 (4th Cir. 2010).

    IV.      Discussion

             a. Plaintiffs’ Proposed Amendments Are Futile

          The proposed Third Amended Complaint, (Dkt. No. 73), purports to add a claim against

TSV for violation of the Dealers Act. Section 56-15-40 of the Dealers Act forbids, inter alia,

motor vehicle manufacturers from engaging in unfair or deceptive practices. The Dealers Act

states that, “[a]s used in this chapter,” the term “motor vehicle” is “any motor driven vehicle

required to be registered pursuant to Section 56-3-110.” S.C. Code Ann. § 56-15-10(a) (emphasis

added). The Dealers Act defines “manufacturer” as “any person engaged in the business of

manufacturing or assembling new and unused motor vehicles.” § 56-15-10(b) (emphasis added).

Importantly, however, golf carts are registered in South Carolina pursuant to S.C. Code Ann. § 56-

2-105: “An individual or business owner of a vehicle commonly known as a golf cart may obtain

a permit decal and registration from the Department of Motor Vehicles upon presenting proof of

ownership and liability insurance for the golf cart and upon payment of a five dollar fee.” § 56-2-

105 (emphasis added). Therefore, by its own unambiguous text, the Dealers Act does not apply to

manufactures of golf carts nor golf carts themselves. Accordingly, Plaintiffs’ motion to amend is

denied as futile.

             b. Plaintiffs State a Claim for Breach of Contract

          To state a claim for breach of contract, Plaintiffs must sufficiently allege “the existence of

a contract, its breach, and damages caused by such breach.” Hotel and Motel Holdings, LLC v.

BJC Enters., LLC, 414 S.C. 635, 652 (Ct. App. 2015). For a contract to be valid and enforceable,

“the parties must have a meeting of the minds as to all essential and material terms of the


                                                    8
     2:19-cv-01381-RMG          Date Filed 12/29/20      Entry Number 81        Page 9 of 16




agreement.” Davis v. Greenwood Sch. Dist. 50, 365 S.C. 629, 634 (2005). “A meeting of minds

is based upon the intent and purposes as shown by all the circumstances” and a “contract may be

based on a verbal understanding to which both parties have mutually assented and upon which

both are acting.” Rickborn v. Liberty Life Ins. Co., 321 S.C. 291, 303 (1996) (internal citations

omitted).

       In its motion to dismiss, TSV argues that the SAC, like the FAC, fails to allege plausibly

the existence of a contract between TSV and Plaintiffs. (Dkt. No. 64 at 11-15). At bottom, TSV

argues that the parties never advanced beyond preliminary negotiations and that a “meeting of the

minds” never occurred.

       Plaintiffs, for their part, contend there was a “meeting of the minds” because “a contract

was formed between the parties, irrelevant of, and without the need for the Dealer[] Agreement

that the Defendant unilaterally voided.” (Dkt. No. 70 at 6, 8) (arguing the Dealer Agreement’s

sheer existence “supports Plaintiffs theory that the material terms of the Contract had been

established and agreed upon by the parties because of their previous exchange of in person

meetings, documents, applications, business plans, phone calls, emails, real estate transactions and

financing obligations”). Plaintiffs contend the following material terms were decided between the

parties before TSV issued, and then voided, the Dealer Agreement:

       1.      Plaintiffs would purchase the real estate located at 500 N. Hwy 52, Moncks

       Corner, SC 29461 from Gaskins Sportsman where Plaintiffs would operate the

       dealership;

       2.      Plaintiff would assume the TSV inventory of Sportsman and finance it

       through Wells Fargo as requested by TSV;




                                                 9
    2:19-cv-01381-RMG           Date Filed 12/29/20     Entry Number 81         Page 10 of 16




       3.      Plaintiff would sell TSV inventory at a “quantified monthly rate to qualify

       them as a Diamond Dealer with TSV . . . established pursuant to the business plan

       Plaintiff submitted to TSV”;

       4.      Plaintiffs would continue to finance their floorplan inventory with Wells

       Fargo at the request of TSV; and

       5.      Plaintiffs would market their product under the name TruCarts, a spin-off

       of their automobile company TruAuto.

(Id. at 10). Plaintiffs argue that a contract existed between Plaintiffs and TSV because “Plaintiffs

did comply with and TSV did accept Plaintiffs closing on the real estate and real property on

February 6, 2019 with the assistance of Wells Fargo.” (Id.).

       Reading all allegations in a light most favorable to Plaintiffs, as this Court must on a Rule

12(b)(6) motion by Defendant TSV, the Court finds that Plaintiffs have pled a plausible claim for

breach of contract. The Court recognizes that Defendant TSV vigorously contests many of

Plaintiffs’ allegations and argue that some documents attached to previous versions of the

complaint might be read as inconsistent with certain allegations in the SAC. The Court finds these

issues are better sorted out at the summary judgment stage after completion of discovery and full

briefing with the benefit of a record. Accordingly, the Court denies TSV’s motion as to Plaintiffs’

claim for breach of contract.

            c. The SAC Alleges Plausibly Claims for Fraudulent Misrepresentation,

               Constructive Fraud, Negligent Misrepresentation, and Promissory Estoppel

       TSV argues that Plaintiffs fail to state claims for fraudulent misrepresentation, constructive

fraud, negligent misrepresentation and promissory estoppel. TSV notes that “reasonable reliance”




                                                10
    2:19-cv-01381-RMG           Date Filed 12/29/20        Entry Number 81         Page 11 of 16




is an essential element of each of these causes of action. 4 TSV argues that, as shown by the SAC

and its exhibits, Plaintiffs entertained doubts—prior to closing on Sportsman—as to whether they

would become authorized E-Z-GO dealers, therefore precluding a finding that Plaintiffs’

“reasonably” relied on TSV’s “misrepresentations.” See (Dkt. No. 64 at 15-20) 5; e.g., Exhibit 24,




4
  To establish a claim for fraudulent misrepresentation, Plaintiffs must allege and establish the
following elements: “(1) a representation; (2) the falsity of the representation; (3) the materiality
of the representation; (4) knowledge of its falsity, or reckless disregard for its truth or falsity; (5)
intent that the representation be acted upon; (6) the hearer's ignorance of the falsity; (7) the hearer's
reliance on its truth; (8) the hearer's right to rely thereon; and (9) the hearer's consequent and
proximate injury.” First Union Mortg. Corp. v. Thomas, 317 S.C. 63, 71 (Ct. App. 1994). The
elements needed to establish constructive fraud are identical, except that Plaintiffs do not need to
establish the Defendant’s intent to deceive. Pitts v. Jackson Nat. Life. Ins. Co., 352 S.C. 319, 333-
34 (Ct. App. 2002). To assert a claim for negligent misrepresentation, Plaintiffs are required to
allege “(1) the defendant made a false representation to the plaintiff; (2) the defendant had a
pecuniary interest in making the statement; (3) the defendant owed a duty of care to see that he
communicated truthful information to the plaintiff; (4) the defendant breached that duty by failing
to exercise due care; (5) the plaintiff justifiably relied on the representation; and (6) the plaintiff
suffered a pecuniary loss as the proximate result of his reliance on the representation.” Quail Hill,
LLC v. County of Richland, 387 S.C. 223, 240 (2010). Finally, the “elements of promissory
estoppel are (1) an unambiguous promise by the promisor; (2) reasonable reliance on the promise
by the promisee; (3) reliance by the promisee was expected by and foreseeable to the promisor;
and (4) injury caused to the promisee by his reasonable reliance.” North Am. Rescue Prod., Inc. v.
Richardson, 411 S.C. 371, 379–80 (2015).
5
  TSV calls the Court’s attention to the fact that Plaintiffs have removed or modified exhibits the
Court explicitly relied on in its previous order, (Dkt. No. 40), to find that Plaintiffs had not pled
reasonable reliance, (Dkt. No. 64 at 15-16) (noting Plaintiffs removed the FAC’s Exhibit 31). See
also (Dkt. No. 79-1 at 8) (chart provided by Plaintiffs to the Court indicating that the FAC’s Exhibit
31 was removed from the SAC because “it was unnecessary”). TSV argues the Court should
consider the FAC’s Exhibit 31 in ruling on its current motion. See Jeffrey M. Brown Assocs., Inc.
v. Rockville Ctr. Inc., 7 Fed. Appx. 197, 202-03 (4th Cir. 2001) (noting a court may consider
“consider certain exhibits attached to the original complaint that are integral to and explicitly relied
on in the [amended] complaint, and whose authenticity is not challenged”) (internal quotation
marks omitted). Here, the omitted exhibit is a portion of a conversation between Smith and Creech.
Because conversations between Smith and Creech are arguably not “integral” to Plaintiffs’
complaint—in the way that a contract would be to a breach of contract dispute—the Court will not
consider the FAC’s Exhibit 31. See Id. at 4 (affirming district court’s reliance on exhibits attached
to plaintiff’s original complaint—but removed from the amended complaint—where said exhibits
were contracts defining the scope of the parties’ respective obligations and which formed the basis
of plaintiff’s lawsuit).
                                                   11
    2:19-cv-01381-RMG          Date Filed 12/29/20      Entry Number 81        Page 12 of 16




(Dkt. No. 49-1 at 39) (February 5, 2019 text message from Smith to Creech stating “I’m really in

the dark and confused. I never heard back from anybody. . . . This deal is starting to be very

sketchy. . . . I just want somebody to give me some real answers”). In their response in opposition

to TSV’s motion to dismiss, Plaintiffs do not directly address TSV’s argument but instead state

that they had a “right” to rely on Defendants’ “misrepresentations” in closing on Sportsman. See

(Dkt. No. 70 at 14-16).

       After careful consideration of the SAC and viewing the entirety of the events alleged in the

SAC in a light most favorable to Plaintiffs, the Court finds that Plaintiffs have alleged plausibly

“reasonable reliance” on TSV’s alleged “misrepresentations.” To be sure, certain exhibits attached

to the SAC tend to show Plaintiffs held doubts about whether they would remain or become

authorized E-Z-GO dealers. But “reliance as an element of fraud does not exclude the possibility

of doubt.” See Sanders v. UDR, Inc., No. 3:10-CV-459, 2011 WL 127148, at *6 (E.D. Va. Jan. 12,

2011). As the Court explained supra regarding the denial of the motion to dismiss on the breach

of contract claim, Defendant TSV has raised substantial issues regarding these claims and have

alleged Plaintiffs have manipulated the record by removing certain documents previously attached

to earlier versions of the complaint. The Court finds, however, that the better course to sort out

these issues is to deny the motion to dismiss and to allow the parties to develop a full record upon

which to address these issues through a motion for summary judgment. TSV’s motion is thus

denied as to Plaintiffs’ claims for fraudulent misrepresentation, constructive fraud, negligent

misrepresentation, and promissory estoppel.




                                                12
    2:19-cv-01381-RMG           Date Filed 12/29/20      Entry Number 81         Page 13 of 16




   V.      Plaintiffs’ Negligence Claim Fails Because TSV Did Not Owe Plaintiffs a Duty of

           Care

        “In a negligence action, a plaintiff must show that (1) the defendant owes a duty of care to

the plaintiff, (2) the defendant breached the duty by a negligent act or omission, (3) the defendant's

breach was the actual and proximate cause of the plaintiff's injury, and (4) the plaintiff suffered an

injury or damages.” Easterling v. Burger King Corp., 416 S.C. 437, 446 (Ct. App. 2016) (quoting

Madison ex rel. Bryant v. Babcock Ctr., Inc., 317 S.C. 123, 135 (2006)). “[F]or liability to attach

based on a theory of negligence, the parties must have a relationship recognized by law as

providing the foundation for a duty to prevent an injury.” Id. at 446 (quoting McCullough v.

Goodrich & Pennington Mortg. Fund, Inc., 373 S.C. 43, 47 (2007)).

        Plaintiffs allege that TSV breached its duty toward Plaintiffs by: (a) withholding

information about TSV’s business dealings, specifically TSV’s “licensing agreement” with White

River; (b) withholding information that TSV might offer territorial rights to another party in

Plaintiffs’ promised territory; and (c) refusing to speak with Plaintiff when Plaintiff requested

information. (Dkt. No. 49 ¶ 88). Plaintiffs allege TSV owed Plaintiffs a duty of care because TSV

“appointed representatives to work for and on behalf of Plaintiffs to get them information and

make all representations to Plaintiffs.” (Id. ¶ 87).

        TSV argues the contention that TSV appointed representatives to “work for and on behalf

of Plaintiffs” is “illogical.” (Dkt. No. 64 at 21). TSV continues that “TSV representatives work

for and on behalf of TSV, not Plaintiffs” and “[n]owhere in the SAC do Plaintiffs set forth any

facts explaining who these ‘specifically appointed representatives’ were, or how Plaintiffs reached

the conclusion those representatives were appointed on Plaintiffs’ behalf.” (Id.). And, TSV adds,

“South Carolina does not recognize a duty on the part of franchisors towards franchisees, which



                                                  13
    2:19-cv-01381-RMG          Date Filed 12/29/20       Entry Number 81         Page 14 of 16




Plaintiffs have already conceded, as noted in the Motion to Dismiss Order.” (Id.) (citing (Dkt. No.

40)).

        Plaintiffs counter that TSV had a duty to Plaintiffs because of an existing contractual

relationship. (Dkt. No. 70 at 20) (citing Nash v. Minnesota Title Ins. & Trust Co, 163 Mass 574,

579, 40 N.E. 1039 (Mass. 1895) (“If one makes a statement for a consideration as a part of a

contract, it is his duty to be accurate and ignorance will not relieve the consequences of his error.

When seeking a remedy from him, a plaintiff sues in contract. It would be different of course, if

one was merely answering the inquires of a stranger.”)). Plaintiffs also cite to In re MI Windows

and Doors, Inc. Prods. Liability Litig., MDL No. 2333, 2013 WL 1442332 (D.S.C. April 9, 2013)

for the proposition that “[a] duty to disclose arises where a contracting party who has superior

knowledge, or knowledge that is not within the reasonable reach of the other party, has a legal duty

to disclose information material to the bargain.” Id. at * 4 (applying Kansas law).

        The Court finds that Plaintiffs’ negligence claim must be dismissed. First, the Court finds

inapposite Plaintiffs’ cited authorities. Neither authority applies South Carolina law nor is either

authority directly on point.     Second, Plaintiffs have not identified any legally recognized

relationship from which a duty would spring as between Plaintiffs and TSV under South Carolina

law. Easterling, 416 S.C. at 446. Nor have Plaintiffs directed the Court to any case law supporting

the proposition that a special relationship existed between the parties. See Bahringer v. ADT Sec.

Servs., Inc., 942 F. Supp. 2d 585, 589-90 (D.S.C. 2013) (noting that “a negligence action will not

lie when the parties are in privity of contract” except where “there is a special relationship between

the alleged tortfeasor and the injured party”); Id. (identifying various special relationships

recognized under South Carolina law including those between “design professionals and general

contractors who work under their supervision,” “lawyers and their clients,” and “corporate



                                                 14
    2:19-cv-01381-RMG           Date Filed 12/29/20       Entry Number 81         Page 15 of 16




consultants and a state agency that is the subject of a report prepared by those consultants”). Third

and finally, the Court agrees with TSV that the SAC’s allegations do not support the contention

that TSV “appointed representatives” to work for or on behalf of Plaintiffs and from which a duty

of care from TSV to Plaintiffs would arise.

         For these reasons, Plaintiffs’ cause of action for negligence is dismissed.

   VI.      South Carolina Unfair Trade Practices Act

         To state a South Carolina Unfair Trades Practices Act claim, a plaintiff must sufficiently

allege “(1) that the defendant engaged in an unlawful trade practice, (2) that the plaintiff suffered

actual, ascertainable damages as a result of the defendant's use of the unlawful trade practice, and

(3) that the unlawful trade practice engaged in by the defendant had an adverse impact on the

public interest.” Ameristone Tile, LLC v. Ceramic Consulting Corp., Inc., 966 F. Supp. 2d 604,

621 (D.S.C. 2013). Under South Carolina law, “unfair or deceptive acts have an adverse impact

upon the [public] if those acts have the potential for repetition.” Id. “Potential for repetition can

be demonstrated by either ‘showing the same kind of actions occurred in the past, thus making it

likely they will continue to occur absent deterrence’ or ‘showing the company's procedures created

a potential for repetition of the unfair and deceptive acts.’” Id. (citing Bessinger v. Food Lion, Inc.,

305 F. Supp. 2d 574, 581 (D.S.C. 2003)). Conduct, however, “‘that affects only the parties to the

transaction and not the public interest provides no basis for a SCUTPA claim.’” Id.

         Here, even viewing the facts in a light most favorable to them, Plaintiffs plead no facts

showing TSV acted similarly in the past nor do Plaintiffs plead nonconclusory facts showing

TSV’s acts were the results of “specific procedures or business practices that create the potential

for repetition.” Machinery Sols., Inc. v. Doosan Corp., No. 3:15-cv-03447, 2016 WL 2756429, at

*3 (D.S.C. May 12, 2016) (noting that “[a]bsent specific facts, a plaintiff is merely offering a



                                                  15
    2:19-cv-01381-RMG          Date Filed 12/29/20     Entry Number 81        Page 16 of 16




speculative claim about adverse public impact); Companion Prop. & Cas. Ins. Co. v. U.S. Bank

Nat'l Ass'n, No. 3:15-cv-01300-JMC, 2015 WL 7568613, at *9 (D.S.C. Nov. 24, 2015) (“The fact

that an alleged misconduct occurred is not sufficient to establish that the misconduct amounts to a

procedure or business practice.”).

       Plaintiffs’ cause of action for violation of SCUTPA is therefore dismissed.

   VII.    Conclusion

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

Defendant Textron Specialized Vehicles, Inc.’s Motion to Dismiss (Dkt. No. 64). The Court

GRANTS TSV’s motion to the extent that Plaintiffs’ claims for negligence and violation of

SCUTPA are DISMISSED. The Court otherwise DENIES TSV’s motion. The Court further

DENIES Plaintiffs’ Motion for Leave to Amend (Dkt. No. 73).

          AND IT IS SO ORDERED.



                                                     s/ Richard Mark Gergel
                                                     United States District Court Judge
December 29, 2020
Charleston, South Carolina




                                                16
